DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 4 and 10-11 are objected to because of the following informalities:
the limitations “a first rotation direction” and “a second rotation direction” should be changed to “the first rotation direction” and “the second rotation direction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-9 and 12-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 5 recites the limitation "the pressure tripping device" on line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 112
Claims 4 and 10-11 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 4 and 10-11 disclose the same structure and operation process of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunk et al. (US 2013/0228428) hereafter “Bunk”.
Regarding claim 1, Bunk discloses a restoring element (the combination of 9 and 5) for an electrical switch, comprising: a first part (9); and a second part (5), the first part and the second part converging in a first direction for tripping the electrical switch (Figures 12-13, ¶ [0057]) and the first part and the second part not necessarily 
Regarding claim 2, Bunk further discloses the first part and the second part each respectively include a function cam (See annotated Fig. 5 below).

    PNG
    media_image1.png
    706
    644
    media_image1.png
    Greyscale

Regarding claim 3, Bunk further discloses the function cams of the first part and the second part are configured to interact with respective position stops, springs, auxiliary tripping devices, pressure tripping devices or a latching magnet (Figures 6-7).
Regarding claim 4, Bunk further discloses the restoring element is designed as a rotatable shaft, wherein the first part and the second part are configured to converge in a first rotation direction for tripping the electrical switch and wherein the first part and the second part are configured to not necessarily converge in a second rotation direction for resetting the electrical switch, the second rotation direction being opposite to the first rotation direction (Figures 12-13).
Regarding claim 10, Bunk further discloses the restoring element is designed as a rotatable shaft, wherein the first part and the second part are configured to converge in a first rotation direction for tripping the electrical switch and wherein the first part and the second part are configured to not necessarily converge in a second rotation direction for resetting the electrical switch, the second rotation direction being opposite to the first rotation direction (Figures 12-13).
Regarding claim 11, Bunk further discloses the restoring element is designed as a rotatable shaft, wherein the first part and the second part are configured to converge in a first rotation direction for tripping the electrical switch and wherein the first part and the second part are configured to not necessarily converge in a second rotation direction for resetting the electrical switch, the second rotation direction being opposite to the first rotation direction (Figures 12-13).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        
/EDWIN A. LEON/Primary Examiner, Art Unit 2833